VAUGHN, Judge.
Defendant was duly convicted of robbery with firearms and judgment imposing a prison sentence within lawful limits was entered. Although defendant gave notice of appeal, his counsel has brought forward no assignments of error. Counsel frankly states in the case on appeal that, after careful review of the trial record, he is unable to find anything to assign as prejudicial error. Counsel asks the Court to review the record for possible errors. This Court has reviewed the record and finds no prejudicial error.
No error.
Judges Campbell and Parker concur.